Citation Nr: 0709308	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  96-13 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for bipolar disorder and 
panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from September 1980 to 
December 1982.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefit.  In October 2003, the 
Board remanded this case to the RO for additional evidentiary 
development.  After the completion of this development, the 
Board issued a decision on March 22, 2005, which denied 
entitlement to the requested benefit.

The veteran appealed the March 2005 Board decision to the 
Court of Appeals for Veterans Claims (CAVC).  In October 
2006, a Joint Motion for Remand was filed which requested 
that the case be returned to the Board so that further 
development could be undertaken, specifically another VA 
examination.  The CAVC issued an Order on October 16, 2006, 
instructing that the Board undertake the development agreed 
upon in the Joint Motion.  Copies of the Joint Motion and the 
CAVC's Order have been included in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The claims folder shows that the veteran has previously been 
awarded service connection for depression, as secondary to 
medications prescribed for hypertension.  The evidence also 
shows that, in October 1999, a private psychiatric evaluation 
diagnosed recurrent major depression and recurrent panic 
disorder with agoraphobia.  The examiner noted that it had 
originally been postulated that the veteran's panic attacks 
were associated with the medications that she was taking for 
her hypertension.  However, after the medications had been 
stopped, she continued to feel depressed and suffer from 
panic attacks.  

The veteran had a VA examination in April 2000.  The examiner 
commented that her depression and use of Atenolol (for 
treatment of hypertension) had begun at about the same time.  
This medication was discontinued and she continued to have 
depression, although to varying degrees, that is, it was 
sporadic at times and was now more consistent.  The examiner 
said that "Therefore, it is not possible without resorting 
to speculation to say with any medical certainty that the 
veteran's depressive illness was directly the result of 
taking atenolol."  The examiner indicated that psychological 
testing would be needed in order to clearly ascertain the 
nature and extent of her condition; however, she failed to 
report for this testing.

A VA psychological evaluation was afforded the veteran in 
February 2002.  The testing suggested symptom over-reporting.  
It was commented that previous examinations had indicated 
that she had a depressive disorder which had not been present 
prior to her being placed on Atenolol.  It was noted that 
there was a potential that Atenolol caused depression.  She 
had also referred to panic attacks and avoidance of public 
contact.  There was a possibility that she had a panic 
disorder with agoraphobia.  It was also noted that the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV) indicates that co-morbidity rates for panic 
disorder with major depression can range from 10 to 65 
percent.  Given treatment reports which noted symptoms of 
depression, anxiety, and irritability, as well as periods of 
euphoria and elation with behavioral hyperactivity, the 
examiner opined that it was possible that the veteran's 
depression could be part of a bipolar disorder.

After consultation with a Board Certified 
Psychopharmacologist, it was further opined that Atenolol is 
less likely than other beta blockers to precipitate 
depression; however, such an event is possible, although the 
depression caused thereby should end with discontinuance of 
the medication.  There was no known incidence of beta 
blockers causing a bipolar disorder.  The examiner noted that 
the opinion offered was based on speculation, since the cause 
of her symptoms could not be ascertained with any medical 
certainty.  That said, it was opined that, based upon her 
reported symptoms and without the use of psychometrics, that 
the veteran had a bipolar disorder within which depression 
had occurred.  Her depression may have been precipitated by 
the use of Atenolol, but this depression was unlikely to 
continue after the withdrawal of this medication.  She 
consistently reported panic and agoraphobic symptoms, which 
could arise from a depressive disorder.  If her anxiety and 
irritability arose from a bipolar depressive disorder, the 
examiner opined that it was very unlikely that it was caused 
by the Atenolol.  If the symptoms were related to unipolar 
depression and a co-morbid panic disorder, then it might be 
possible that the Atenolol may have precipitated the initial 
depression, which would probably not be maintained once the 
medication was discontinued.  Therefore, the examiner 
believed that only the initial precipitation of depressive 
symptoms should be presumed to be service connected as 
related to the medication, while the worst symptoms occurring 
since that time were related to panic and symptoms of mania.  
However, her reporting of symptoms had been called into 
question by psychological testing.  Despite this, the 
examiner felt that only the precipitation, and not the 
maintenance, of her depression could be attributed to the 
Atenolol.  

In April 2002, the examiner who examined the veteran in 
February 2002 offered another opinion, as requested by the 
RO.  The veteran was service connected for depression, which 
had begun after she had started to take Atenolol for the 
treatment of her hypertension.  While these symptoms had 
improved after the discontinuance of this medication, it had 
never completely resolved.  She indicated that she still had 
depressive spells.  In 2001, the medical records indicated 
that she had begun to suffer from manic episodes.  That same 
year she was given a diagnosis of "rule out" bipolar 
disorder, with an onset at age 42.  At that time, she was 
diagnosed with bipolar disorder, panic disorder with 
agoraphobia, and depression secondary to medication, resolved 
and not found on examination.  After completely reviewing the 
record, the examiner stated that the veteran most likely had 
a bipolar disorder.  Not unusually, she had more depressive 
periods than manic.  Her initial depression did seem to have 
occurred at the same time that she began to take Atenolol, 
but that medication had been discontinued.  It was opined 
that the depression was either secondary to the medication or 
was the first manifestation of her bipolar disorder. 

Because there had been some improvement in her condition, the 
examiner found that "it is as likely as not that the 
depression at that time was either due to or significantly 
caused by her medication."  Following treatment and after 
stopping the medication, that depression should have 
resolved.  Any further depression would be related to her 
bipolar disorder.  The examiner found that Atenolol had not 
caused the bipolar disorder.  The examiner said, therefore, 
that the severity and extent of her service-connected 
depression was "none" and commented that her current 
complaints were related to her diagnosed bipolar disorder and 
panic disorder.

In compliance with the Joint Motion for Remand, which was 
granted by the Court and is therefore the law of the case, 
the Board will remand this case to the RO so that another VA 
examination can be conducted.  The examiner must provide 
definitive diagnoses and an opinion as to the effect that the 
veteran's service-connected depression has on the bipolar 
disorder, the effect that her bipolar disorder has upon her 
depression, and the overall impact of her prescribed 
hypertension medication. 

The veteran is hereby advised of the importance of reporting 
to the scheduled VA examination and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

The Board finds that no further requests to the veteran for 
evidence need be made, since she indicated on January 29, 
2007, that she had no additional evidence to submit.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a psychiatric 
examination.  The claims folder must be made 
available to the examiner to review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  The examiner should provide a 
definitive diagnosis of all current 
psychiatric disorders, and provide an opinion 
which clearly delineates the progression of 
the veteran's currently diagnosed mental 
disorder, that is, the effect of her bipolar 
disorder upon her depression, the effect of 
her depression upon her bipolar disorder, and 
the overall impact of her prescribed 
hypertension medication.  All special studies 
deemed necessary must be conducted.  A 
complete rationale for all opinions expressed 
must be provided, and a reconciliation of any 
findings or conclusions at variance with the 
previous examinations of record should be 
provided.

2.  Once the above-requested development has 
been completed, the veteran's claim for 
service connection for a bipolar disorder and 
a panic disorder with agoraphobia must be 
readjudicated.  If the decision remains 
adverse, she and her representative must be 
provided with an appropriate supplemental 
statement of the case and an opportunity to 
respond.  The case should then be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

